The universal rule is that surplusage does not vitiate, and therefore the third amended complaint, from which the majority quotes, is not to have its definite, vital allegations construed away simply because it contains other and unnecessary allegations. The pleading shows the parties charged to be officers of the state national guard, appointed by the governor, and therefore public officers of the state. It then charges:
". . . and then and there acting . . . as public officers of the state of Washington . . . inflicted certain damage and injury upon the plaintiff . . . more particularly set out and described in the following paragraph; . . ."
Clearly, the defendants are thus charged as public officers.
The national guard is subject to the call of the governor in times of peace, and when so called into active duty, it becomes an arm of the state government, to be used for any lawful purpose. Its officers become public officers under practically every one of the definitions quoted by the majority from Statev. Spaulding, 102 Iowa 639, 72 N.W. 288.
Rem. Rev. Stat., § 205 [P.C. § 8542], reads:
"Actions for the following causes shall be tried in the county where the cause, or some part thereof, arose: *Page 111 
"1. For the recovery of a penalty or forfeiture imposed by statute;
"2. Against a public officer, or person specially appointed to execute his duties, for an act done by him in virtue of his office, or against a person who, by his command or in his aid, shall do anything touching the duties of such officer."
If subdivision 2 of that section means anything at all, it means that an officer of the national guard on active duty within the state, in time of peace, who performs an act by virtue of his office, may be sued for anything resulting from such act in the county where the act was performed.
I therefore dissent.
BLAKE, J., concurs with TOLMAN, J.